DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The foreign priority document DE 10 2016 106 947.7 filed on April 14, 2016 has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification of the instant application needs to be amended to include under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application is a National Stage of PCT/EP2017/058820 filed on April 12, 2017, and claims benefit of foreign priority to the application DE 10 2016 106 947.7 filed on April 14, 2016.

The disclosure is objected to because of the following informalities: the specification refers to Fig. 1. However, no drawings have been filed with the US Patent and Trademark Office.  
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
The limitation “from the third group” in claim 1 should be amended to recite “from the third group of the Periodic Table”.
Claims 4-6 need to be amended to recite “wherein K, A, and X are as defined in claim 1”.
Claims 2, 3, and 7-9 are objected to as being dependent on the objected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the present instance, claims 8 and 9 recite the broad recitation ”less than 25%”, and the claims also recite “less than 20%, less than 15%, and less than 12%” which are narrower statements of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 11 of copending Application No. 16/976,181(US 2020/0411903). Although the claims at issue are not identical, they the applications claim the same electrolyte and the same battery.
The copending Application No. 16/976,181 claims an ionic conductor having the formula K(ASXX’)p x qSO2, wherein K is a cation from the group of alkali metal with p=1, af the alkaline-earth metals with p=2, or of the zinc group with p=2, S may be sulfur, X and X’ are halogens (claim 1), and X and X’ may be the same halogen (claim 3).
The ionic conductor in claims 1 and 3 of the copending Application No. 16/976,181 is equivalent to the electrolyte in claim 1 of the instant application.
The copending Application No. 16/976,181 further claims that the ionic conductor is free of any substances of formula KAX4 (claim 4), same as in claim 6 of the instant application.
The copending Application No. 16/976,181 claims a rechargeable battery comprising a negative electrode, a positive electrode, and the ionic conductor (claim 5), same as in claim 7 of the instant application.
The copending Application No. 16/976,181 further claims the porosity of the negative or the positive electrode (claim 11), same as in claims 8 and 9 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US Patent 4,362,794) in view of Karouanton (FR 2 556 506) and in further view of Webber (EP 0 191 569).
With regard to claims 1, 3, and 6, Abraham teaches a fluid electrolyte composition comprising LiAlSCl2 and SOCl2 solvent (column 2, lines 21-24).
LiAlSCl2 is equivalent to a first conducting salt of formula K(ASX2)p in claim 1, wherein K is Li, A is Al, X is Cl, and p=1.
LiAlSCl2 also meets the limitations of claim 3.
This fluid electrolyte composition meets the limitations of claim 6 for an electrolyte free of substances of formula KAX4.
Abraham teaches that SOCl2 is highly electropositive with respect to alkali metal so as to serve as cathode (column 2, lines 39-44). SOCl2 may serve as electrolyte solvent and liquid cathode (column 1, lines 25-27).
Abraham fails to teach the claimed SO2 solvent.
However, Karouanton teaches that a battery may have a lithium anode and a liquid cathode such as SO2 or SOCl2 (page 1, lines 5-9, page 2, lines 35-36, and claim 6).
This shows that SO2 and SOCl2 are both highly electropositive with respect to lithium so as to serve as cathode.
2) or thionyl chloride (SOCl2) (page 6, lines 31-34). The battery may comprise a lithium anode, a cathode comprising carbon (Example on page 7 and claims 1-7).
This shows that SO2 and SOCl2 are functionally equivalents as solvents for a battery electrolyte.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use SO2 as solvent in the fluid electrolyte of Abraham, because SO2 and SOCl2 are functionally equivalents.
Therefore, the fluid electrolyte composition of Abraham modified by Karouanton and Webber is equivalent to the ”sulfur-dioxide-containing electrolyte” in claims 1, 3, and 6 of the instant application.
With regard to claim 2, Abraham teaches that the fluid electrolyte composition comprises about 100 mmoles (0.1 mol) LiAlSCl2 per 100 ml solvent (see Example 1), which is equivalent to a concentration of 1mol/l.
This ant is within the claimed range.
With regard to claim 4, Abraham teaches a fluid electrolyte composition comprising a 1:1 molar mixture of LiAlSCl2 and LiAlCl4 and SO2Cl solvent (column 2, lines 32-33).
LiAlCl4 is equivalent to a second conducting salt of formula K(AX4)p, wherein K is Li, A is Al, X is Cl, and p=1.
2 is highly electropositive with respect to alkali metal so as to serve as cathode (column 2, lines 39-44). SOCl2 may serve as electrolyte solvent and liquid cathode (column 1, lines 25-27).
Abraham fails to teach the claimed SO2 solvent.
However, Karouanton teaches that a battery may have a lithium anode and a liquid cathode such as SO2 or SOCl2 (page 1, lines 5-9, page 2, lines 35-36, and claim 6).
This shows that SO2 and SOCl2 are both highly electropositive with respect to lithium so as to serve as cathode.
Webber teaches a battery may comprise an electrolyte solution wherein the electrolyte solvent may be sulfur dioxide (SO2) or thionyl chloride (SOCl2) (page 6, lines 31-34). The battery may comprise a lithium anode, a cathode comprising carbon (Example on page 7 and claims 1-7).
This shows that SO2 and SOCl2 are functionally equivalents as solvents for a battery electrolyte.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use SO2 as solvent in the fluid electrolyte of Abraham, because SO2 and SOCl2 are functionally equivalents.
With regard to claim 11, Abraham teaches the reaction of 1 mole of alkali metal sulfide M2S and 1 mole of a Lewis acid halide ZX3 results in the formation of 1 mole if MXSX2 and 1 mole of alkali metal halide (column 2, line 67-column 3, line 3).
In Example 1 Abraham specifically teaches the reaction of Li2S and AlCl3 which leads to LiAlSCl2 and LiCl.
2 (Example 1 on page 3).
Abraham teaches that SOCl2 is highly electropositive with respect to alkali metal so as to serve as cathode (column 2, lines 39-44). SOCl2 may serve as electrolyte solvent and liquid cathode (column 1, lines 25-27).
Abraham fails to teach the claimed SO2 solvent.
However, Karouanton teaches that a battery may have a lithium anode and a liquid cathode such as SO2 or SOCl2 (page 1, lines 5-9, page 2, lines 35-36, and claim 6).
This shows that SO2 and SOCl2 are both highly electropositive with respect to lithium so as to serve as cathode.
Webber teaches a battery may comprise an electrolyte solution wherein the electrolyte solvent may be sulfur dioxide (SO2) or thionyl chloride (SOCl2) (page 6, lines 31-34). The battery may comprise a lithium anode, a cathode comprising carbon (Example on page 7 and claims 1-7).
This shows that SO2 and SOCl2 are functionally equivalents as solvents for a battery electrolyte.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use SO2 as solvent in the fluid electrolyte of Abraham, because SO2 and SOCl2 are functionally equivalents.
When SO2 is used as solvent, the reaction of producing LiAlSCl2 takes place in liquid SO2.

Allowable Subject Matter
Claims 10, 12, and 13 are allowed.


    PNG
    media_image1.png
    31
    225
    media_image1.png
    Greyscale
 (par.0066), but fails to teach the method in claim 10.
Berg et al. (“Negative Oxidation States of the Chalcogens in Molten Salts.1. Raman Spectroscopic Studies in Aluminum Chlorosulfides Formed in Chloride and Chloroaluminate Melts and Some Related Solid and Dissolved Compounds”) teach the preparation of a glassy compound (CsAlSCl2)m (abstract), but does not teach the method in claim 10.
There are no prior art teachings that would motivate one of ordinary skill to modify Abraham or Berg et al. and obtain the method in claim 10 of the instant application.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Abraham (US Patent 4,362,794) fails to teach the methods in claims 14 and 15.
There are no prior art teachings that would motivate one of ordinary skill to modify Abraham and obtain the methods in claims 14 and 15 of the instant application.
Claims 7 and 5 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Abraham (US Patent 4,362,794) fails to teach the electrolyte of claim 5.
There are no prior art teachings that would motivate one of ordinary skill to modify Abraham and obtain the electrolyte in claim 5 of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANCA EOFF/Primary Examiner, Art Unit 1796